UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1534


CAROL DALENKO,

                 Plaintiff – Appellant,

          v.

NEWS AND OBSERVER PUBLISHING COMPANY, d/b/a The News and
Observer,

                 Defendant – Appellee,

          and

ORAGE QUARLES, III, President & Publisher, by and through:;
H. HUGH STEVENS, JR., d/b/a Everett, Gaskins, Hancock &
Stevens, LLP,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:10-cv-00184-H)


Submitted:   August 22, 2011              Decided:   September 27, 2011


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.
Carol Dalenko, Appellant Pro Se. C. Amanda Martin, STEVENS
MARTIN VAUGHN & TADYCH, PLLC, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Carol Dalenko appeals the district court’s order and

judgment and the order denying her motion to extend the appeal

period.    We grant the Appellee’s motion to dismiss the appeal in

part,    dismiss   the    appeal   from       the   March    15,   2011    order   and

judgment for lack of jurisdiction because the notice of appeal

was not timely filed as to that order and affirm the district

court’s    order   denying    Dalenko’s        motion   to    extend      the   appeal

period.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order and judgment were entered

on the docket on March 15, 2011.               The notice of appeal was filed

on May 17, 2011.         Because Dalenko failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we grant the Appellee’s motion to dismiss the appeal in

part and dismiss the appeal from that order.

            We note that Dalenko’s motion to extend the appeal

period    filed    within    the   thirty-day        appeal    period     cannot   be

                                          3
construed as a notice of appeal because Dalenko did not express

a present intent to appeal the district court’s order and final

judgment.          Rather, she indicated she needed an extension of time

in order to consider her options.                          See Isert v. Ford Motor Co.,

461 F.3d 756, 761-63 (6th Cir. 2006) (holding that motion for

extension         of    time     to   file      an       appeal   was    not   the       functional

equivalent         of    a     notice      of   appeal       where      the    motion      did   not

designate which of several appealable orders was being appealed

and did not convey an intent to appeal); Hindes v. FDIC, 137
F.3d 148, 156 (3d Cir. 1998) (“[I]f a litigant files a document,

regardless of its title, within the time for appeal under [Rule]

4, it is effective as a notice of appeal provided that it gives

sufficient notice of the party’s intent to appeal.”).

                  We    review       the   district         court’s       order     denying      the

motion       to    extend      the    appeal      period      for    abuse     of       discretion.

United States v. Breit, 754 F.2d 526, 529 (4th Cir. 1985).                                        The

court may extend the filing time if “a party so moves no later

than   30     days       after    the      time      prescribed      by    .   .    .    Rule    4(a)

expires” and the party shows excusable neglect or good cause.

Fed. R. App. P. 4(a)(5)(A)(i)-(ii).                           “Excusable neglect” exists

when     a    late       filing       is    due      to     “inadvertence,          mistake,       or

carelessness, as well as by intervening circumstances beyond the

party’s control.”               Pioneer Inv. Servs. Co. v. Brunswick Assoc.

Ltd. P’ship, 507 U.S. 380, 388 (1993); see Thompson v. E.I.

                                                     4
DuPont de Nemours & Co., 76 F.3d 530, 533-34 (4th Cir. 1996)

(finding “excusable neglect” definition in Pioneer applies to

Rule 4).     “Good cause” contemplates circumstances where fault is

not    an   issue,    and   the       need       for   an    extension     is    caused   by

something     beyond      the   appellant’s            control.       United     States    v.

Torres, 372 F.3d 1159, 1161 n.1 (10th Cir. 2004).

             Because      Dalenko          was    seeking      to   extend      the   appeal

period for the purpose of considering her options, we conclude

that the district court did not abuse its discretion denying the

motion to extend the appeal period.                     Dalenko did not show either

good cause or excusable neglect.

             Accordingly, we grant in part the Appellee’s motion to

dismiss and dismiss the appeal from the March 15, 2011 order and

judgment     and     we   affirm       the       appeal      from   the   order       denying

Dalenko’s motion to extend the appeal period.                           We dispense with

oral    argument     because         the    facts      and    legal     contentions       are

adequately     presented        in    the        materials     before     the    court    and

argument would not aid the decisional process.



                                                                      AFFIRMED IN PART;
                                                                      DISMISSED IN PART




                                                 5